Citation Nr: 0912201	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
At Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from March 1969 to 
November 1970.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) from February and August 2002 rating decisions by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
service connection for hearing loss.  

In an April 2005 decision, the Board denied service 
connection for hearing loss.  The Veteran appealed the April 
2005 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2006 Order, the Court 
granted a Joint Motion for Remand filed by the parties and 
vacated the April 2005 Board decision.  The case was 
thereafter returned to the Board.

In a September 2006 decision, the Board denied service 
connection for bilateral hearing loss.  In an April 2008 
Order, the Court granted the parties' Joint Motion for Remand 
of the Board's September 2006 decision.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision and remanded the issue so that the Board 
could adequately weigh the evidence, make all required 
credibility findings, and provide sufficient reasons and 
bases for conclusions. 

In September 2008, the Board remanded the case to the RO for 
further development and readjudication.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Competent and persuasive medical evidence indicates that 
the Veteran's bilateral hearing loss is not related to 
events, disease, or injury during military service, including 
noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
bilateral hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1154, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed a claim for entitlement to 
service connection for hearing loss in January 2001.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in July 2001, June 2002, and 
October 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in October 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The Veteran has also been provided with multiple VA medical 
examinations to assess the nature and etiology of his claimed 
hearing loss disability.  Additional private treatment 
records were not obtained because appellant did not provide 
further information or authorization after requests from the 
AMC/RO in October 2008.  In fact, the Veteran indicated that 
he had no other information or evidence to give VA to 
substantiate his claim in a November 2008 statement.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran essentially contends that he has hearing loss as 
a result of exposure to artillery noise while on active duty.  
The Veteran had active military service from March 1969 to 
November 1970.  He served for a period in Vietnam, and his 
military occupational specialty was light weapon infantryman.  
He is also in receipt of decorations that are indicative of 
combat service in Vietnam, to include the Combat 
Infantryman's Badge.

The Veteran was almost 21 years old when he entered military 
service.  According to the Report of Medical History taken at 
the time of his pre-induction physical examination in January 
1969, prior to his induction into service, he had worked at 
three jobs in the past three years, the last being "metal 
handling."  Details of his other pre-service jobs are not 
known.  He also reported a facial injury in September 1968, 
while employed by the Mueller Brass Company.  Details of the 
injury are not known; however, he reported persistent 
headaches since the injury, and also reported suffering from 
otitis as a child with no residual.

Service treatment records show that upon induction, the 
Veteran underwent an audiogram in January 1969 and, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
--
15
LEFT
10
5
15
--
15

Upon separation, results of a whisper test of 15/15 revealed 
that the Veteran had normal hearing.

The Veteran submitted an audiogram that was dated October 
2000, conducted in connection with his employment with 
Mueller Industries; this appears to be the same company that 
employed the Veteran prior to his entry into service .  The 
audiogram included baseline and current audiometric findings 
in graphic instead of numeric form.  The examiner indicated 
that the October 2000 results were normal hearing in the 
speech frequencies and severe hearing difficulty in the high 
frequencies for the left ear.  The results for the right ear 
were noted as moderate hearing difficulty in the speech 
frequencies and severe hearing difficulty in the high 
frequencies.  It was further noted that results for the 
October 2000 testing were compared to the Veteran's initial 
or baseline audiological test.  The comparison of the results 
revealed a greater hearing loss at the time of the current 
exam than the initial exam.  

In an August 2001 VA diabetes mellitus report, the Veteran 
indicated that he worked in a factory operating a large 
machine.  During an October 2001 VA cardiovascular 
examination, he described his occupation as a mechanical 
furnace operator.

In an April 2002 statement, the Veteran reported in-service 
noise exposure from yelling, shooting at rifle ranges, 
artillery, hand grenades, and helicopters.

In an April 2002 audiological evaluation report from a 
private physician, F.B., D.O., and an audiologist, S.C., 
M.A., CCC-A, the Veteran complained of difficulty 
understanding speech and hearing in both ears for some time.  
The Veteran reported a history of repeated ear infections 
primarily in the right ear since childhood.  The Veteran also 
indicated that he was exposed to loud noise from hand 
grenades, mortar explosions, artillery fire, airplanes, and 
helicopters while serving in the military and did not 
consistently wear ear protections while in the infantry.  He 
further reported that he has little occupational noise 
exposure as a lift truck operator and wears hearing 
protection in the workplace.  It was noted that the Veteran 
had a pressure equalization (P.E.) tube in his right ear in 
1998.  The Veteran complained of right-sided facial pain when 
accompanied by right ear otorrhea as well as occasional 
otalgia on the right.  Otoscopy revealed a clear canal and 
visible tympanic membrane on the left and a clear canal and 
abnormal appearing tympanic membrane with perforation on the 
right.  Audiological assessment results revealed a moderate 
to profound mixed hearing loss in the right ear and normal 
hearing in the left ear through 2000 Hertz sloping to a 
severe high frequency sensorineural hearing loss.  A 6000 
Hertz notch was noted to be evident in the left ear, 
consistent with noise-induced hearing loss.  Speech 
discrimination scores were listed 96 percent on the right and 
76 percent on the left.  Tympanometry suggested middle ear 
dysfunction on the right and normal middle ear function on 
the left.  

In July 2002, the Veteran underwent a VA audiology 
examination.  The VA examiner, an audiologist, noted that she 
reviewed the Veteran's case file.  Relevant audiological 
history was noted as infantry in service and factory work 
since service.   On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

ear

HERTZ


500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
40
40
45
60
65
53
LEFT
10
10
30
55
55
38

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear and in the right ear.  The examiner 
diagnosed moderate sensorineural hearing loss with low 
frequency conductive component in the right ear and moderate 
high frequency sensorineural hearing loss in the left ear.  
She opined that because the Veteran was participating in a 
hearing conservation program at work, the noise level in the 
factory was probably at or above hazardous levels.  Further, 
after reviewing the October 2000 audiogram, the VA examiner 
opined that because the Veteran's hearing at the initial exam 
was normal and the Veteran had returned to the factory after 
service, it was not likely that the current hearing loss was 
related to the Veteran's military noise exposure, but instead 
was related to occupational noise exposure.

In a December 2002 letter from his physician, F.B., D.O., it 
was stated that the Veteran had a significant hearing loss.  
A July 2003 addendum statement from the same physician and 
co-signed by an audiologist, S.C., M.A., CCC-A, F/AAA, stated 
that it was likely that the Veteran's hearing loss was the 
result of the noise exposure he received while serving in the 
military.  It was further noted that right ear hearing loss 
has been further exacerbated by frequent middle ear problems. 

In January 2009, the Veteran underwent another VA audiology 
examination.  The Veteran complained of bilateral hearing 
loss.  He reported military noise exposure from infantry, 
mortars, airplanes, and rifles.  As for occupational noise 
exposure, the Veteran indicated that he was a clerk and now a 
janitor at Mueller Brass, wears hearing protection, and has 
once annual hearing tests that began 15 to 20 years ago. 

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ


500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
45
45
40
55
55
49
LEFT
10
10
25
60
60
39

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed mild to severe mixed hearing loss in the 
right ear and hearing within normal limits through 2000 Hertz 
sloping to a moderately-severe sensorineural hearing loss 
from 3000 - 8000 Hertz in the left ear.  Tympanograms 
revealed a flat, large ear canal volume in the right ear and 
normal middle ear function in the left ear.  

The VA examiner, a doctor of audiology, noted that she 
extensively reviewed the Veteran's case file.   She discussed 
the results of the October 2000 hearing evaluation conducted 
while Veteran was an employee at Mueller Industries, 
detailing that the evaluation referenced both current 
findings and a prior initial or baseline audiological test.  
She indicated that the Veteran had reported during the 
examination that he first started wearing hearing protection 
at work 15-20 years ago once annual hearing tests were 
initiated.  She concluded that the Veteran's baseline 
occupational audiological examination was completed about 15-
20 years ago (some 18-23 years after military service) and 
indicated hearing was essentially within normal limits in 
both ears in that baseline testing.  When comparing the 
Veteran's baseline occupational audiological examination to 
the Veteran's pre-induction audiological examination to his 
1969 pre-induction service audiological examination, the VA 
audiologist found that there was no Standard Threshold Shift 
(STS) evident.  She acknowledged the July 2003 opinion given 
by the Veteran's private physician linking the Veteran's 
hearing loss to military service but noted that the physician 
clearly did not have access to the Veteran's service records 
and/or occupational hearing test when making that opinion.  
Based on the findings provided above, the VA audiologist 
opined that the most likely etiology of the Veteran's hearing 
loss in the right ear was middle ear pathology, occupational 
noise, and/or presbycusis.  She further opined that that the 
most likely etiology of the Veteran's hearing loss in the 
left ear was occupational noise and/or presbycusis.  
Therefore, the VA audiologist concluded that the Veteran's 
hearing loss was less likely as not caused by or related to 
military service noise exposure. 

Analysis

The Board accepts as credible the Veteran's assertion of 
noise exposure in service as consistent with his established 
combat service.  See 38 C.F.R. § 1154(b) (West 2002).  
Audiological findings of record also clearly show that the 
Veteran has a current bilateral hearing loss disability for 
VA purposes, as defined by 38 C.F.R. § 3.385.  That 
notwithstanding, considering the pertinent evidence of record 
in light above-noted legal authority, the Board finds that 
the record does not present a basis for a grant of service 
connection for bilateral hearing loss.

The Board notes that the first documented evidence of 
bilateral hearing loss was more than 25 years after the 
Veteran's discharge from service, and that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, the most 
persuasive and probative medical evidence of record does not 
show that there is a medical relationship or nexus between 
the Veteran's current bilateral hearing loss and events 
during active service, including combat noise exposure.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran's bilateral hearing loss was incurred as 
a result of noise exposure during service weighs against the 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The January 2009 VA examining audiologist provided 
comprehensive findings after extensively reviewing the 
service and post-service records, interviewing with the 
Veteran, and conducting a thorough physical examination.  The 
VA audiologist clearly opined that the Veteran's hearing loss 
was "less likely as not" caused by or related to military 
service noise exposure.  She provided a detailed and reasoned 
rationale to explain how she formulated her medical opinion, 
comparing and contrasting the audiological findings located 
in the Veteran's January 1969 service pre-induction 
examination report as well as in the initial baseline and 
October 2000 hearing evaluations conducted by the Veteran's 
employer.

In the July 2002 VA examination report, after reviewing the 
October 2000 employer audiogram, another VA audiologist also 
opined that because the Veteran's hearing at the initial 
baseline employer evaluation was normal and the Veteran had 
returned to the factory after service, it was not likely that 
the current hearing loss was related to the Veteran's 
military noise exposure, but instead was related to 
occupational noise exposure.

By contrast, in a July 2003 addendum statement, a private 
physician and audiologist opined that it was likely that the 
Veteran's hearing loss was the result of the noise exposure 
the Veteran received while serving in the military.  The 
Board notes that these private treatment providers did not 
review the Veteran's claims file before issuing the July 2003 
medical opinion and instead relied on the Veteran's 
recitation of medical history concerning his combat service 
and post-service occupational noise exposure in their April 
2002 audiological evaluation report of record.  As an initial 
matter, the Board recognizes that a medical opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  However, the Board may reject a medical 
opinion that is based on facts provided by the Veteran that 
have been found to be inaccurate because other facts present 
in the record contradict the facts provided by the Veteran 
that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  

During the April 2002 private audiological evaluation report, 
the Veteran reported that he was exposed to loud noise from 
hand grenades, mortar explosions, artillery fire, airplanes, 
and helicopters while serving in the military and did not 
consistently wear ear protection while in the infantry.  The 
Veteran further reported that he had little occupational 
noise exposure as a lift truck operator and wears hearing 
protection in the workplace.  Thereafter, in a July 2003 
addendum statement, the private physician and audiologist 
opined that it was likely that the Veteran's hearing loss was 
the result of the noise exposure received while serving in 
the military.  The Board notes that this conclusion is based, 
in part, on an inaccurate factual premise.  

In evaluating the credibility and weight of the Veteran's 
given history in the April 2002 report, the Board does not in 
any way question the Veteran's testimony concerning noise 
exposure during his period of combat service.  However, the 
Board does not find the Veteran's testimony stating that he 
had "little" post-service occupational noise exposure to be 
factually supported by the record.  A review of the complete 
record paints a more detailed picture of the Veteran's post-
service noise exposure.  In an April 2002 statement, the 
Veteran indicated that he was drafted into the Army at age 20 
and honorably discharged in October 1970 after 11 months in 
Vietnam.  He reported that he went back to work his old 
factory job at Mueller Brass Company thereafter.  During the 
January 2009 VA audio examination, the Veteran specifically 
indicated that he did not begin to wear hearing protection at 
work until annual hearing tests began about 15-20 years ago 
between 1989 to 1994, a time period noted to be between 18 to 
23 years after his separation from active service.  In this 
case, the Board assigns more probative weight to the total 
evidence of record versus the Veteran's statement of having 
"little" occupational noise exposure as a lift truck 
operator in the April 2002 private audiological evaluation 
report.  He also indicated elsewhere in the record that he 
operated a "large machine", and was a mechanical furnace 
operator.  While the Veteran was clearly exposed to combat 
noise during his few years of active service, the Board notes 
that evidence of record shows he spent over 15 years working 
in a factory around large machines without using hearing 
protection before being placed in a hearing conservation 
program by his employer.  Based on the evidence discussed 
above, the Board cannot characterize the Veteran's post-
service occupational noise exposure as little or minimal.  As 
such, the Board finds the July 2003 private audiologist and 
physician statement to be of diminished probative value as it 
is based on a partially inaccurate factual premise concerning 
the type and amount of the Veteran's post-service 
occupational noise exposure.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 
(1993)) (stating that the Board is not bound to accept 
medical opinions that are based upon an inaccurate factual 
background).

The Court has also stated that "most of the probative value 
of a medical opinion comes from its reasoning", and that the 
Board "must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion 
submitted in the medical opinion."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The Board notes that the 
private medical statements dated in April 2002 and July 2003 
also do not address other significant facts of this 
particular case, such as the audiological findings located in 
the Veteran's January 1969 service pre-induction examination 
report and the initial baseline audiological evaluation 
(conducted by the Veteran's own admission about 18-23 years 
after military service) as well as the October 2000 
audiological evaluation, both secured by the Veteran's 
employer.  Consequently, the Board finds the July 2003 
private medical statement (with April 2002 initial evaluation 
report) to be entitled to less probative value compared to 
the January 2009 VA medical opinion on this basis as well. 

After a careful review, the Board finds that the VA 
examiner's January 2009 medical opinion is the most probative 
medical evidence concerning the etiology of the Veteran's 
currently diagnosed bilateral hearing loss.  It carries 
significant weight, as it is deemed by the Board to be 
factually accurate, fully articulated, and based on sound 
reasoning.

In connection with the claim, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his currently diagnosed bilateral 
hearing loss is associated with military service, this claim 
turns on a medical matter--the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson lacking the appropriate medical training or 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

Based on the foregoing, the Board finds a preponderance of 
competent medical opinion evidence addressing the etiology of 
the Veteran's current bilateral hearing loss weighs against 
the claim.  Consequently, the Veteran's claim for entitlement 
to service connection for bilateral hearing loss is not 
warranted.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


